DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 8/27/2020.
Claims 1-20 are currently pending and have been examined. 
This action is made Non-FINAL.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/21/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “170” has been used to designate both a robot and a workcell.  Figure 1 includes a workcell 170 that contains robots 170a-n. Using 170 as a reference character for two different things introduces conflicting reference character labeling in the description on pages 7-9. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 10, line 28 recites “The AllOf constraint node 322.” This should recite ‘The AllOf constraint node 324’ to be consistent with fig. 3.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-9, 12-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao (US 20210078172 A1) in view of Wang (US 20200125116 A1) and Maeda (US 20170210008 A1).

Regarding Claims 1, 9, and 15,
Cao teaches
(Claim 1) A method performed by one or more computers, the method (“At least certain embodiments described in this disclosure relate to methods, systems and devices configured for authoring tasks for execution by a programmable mobile robot within a physical environment” [0007]; “Further, the features and aspects described herein are not limited to any specific combination of hardware or software. For example, the described functionality may be performed by custom hardware components containing hardwired logic for performing operations, by general-purpose computer hardware containing a memory having stored thereon programmed instructions for performing operations, or by any combination of computer hardware and programmed components.” [0064])
(Claim 9) A system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations (“Further, the features and aspects described herein are not limited to any specific combination of hardware or software. For example, the described functionality may be performed by custom hardware components containing hardwired logic for performing operations, by general-purpose computer hardware containing a memory having stored thereon programmed instructions for performing operations, or by any combination of computer hardware and programmed components.” See at least [0064])
(Claim 15) One or more non-transitory computer storage media encoded with computer program instructions that when executed by a plurality of computers cause the plurality of computers to perform operations (“Further, the features and aspects described herein are not limited to any specific combination of hardware or software. For example, the described functionality may be performed by custom hardware components containing hardwired logic for performing operations, by general-purpose computer hardware containing a memory having stored thereon programmed instructions for performing operations, or by any combination of computer hardware and programmed components.” See at least [0064])
comprising: receiving a process definition graph for a robot, the process definition graph having a plurality of action nodes, wherein the action nodes include (1) transition nodes that represent a motion to be taken by the robot from a respective start location to an end location and (2) task nodes that represent a particular task to be performed by the robot at a particular task location (“A “navigation node” may be configured to represent a pathway for the robot to traverse during operation. It may contain three-dimensional coordinate information that can be used to guide the robot's navigation during “play” mode. An “action node” may define an action event that relates to the robot or the IoT device at various points along the navigation pathway. In one aspect, the most common action node includes a robot-IoT interaction node. … These nodes are the basic abstractions that form user authored tasks in embodiments of the virtual robotic assistant system, namely, constructing the task sequence.” [0043]; Also see at least [0048-0050]; Examiner Interpretation: The process definition graph is the collection of nodes that construct a task sequence. The graph is received when a user authors the movements and actions (see at least [0048-0050]). The action nodes of Cao are task nodes and the navigation nodes of Cao are transition nodes.); 
generating, from the process definition graph, an initial modified process definition graph that ignores one or more conflicts between respective transition nodes and one or more conflicts between respective transition nodes and task nodes (“the system supports users in visually previewing and iterating authored tasks/actions in the AR interface to improve the efficiency of a sequence of distributed tasks.” [0039]; “During the planning phase, users can insert new nodes or remove nodes, or manipulate existing nodes in the task sequence.” [0043]; “In aspects, the AR interface can be configured to be spatially and physically aware of the physical environment. In stationary industrial robot programming, for example, AR motion planning enables users to preview generated trajectories and examine potential discrepancies and collisions before the robot begins its navigation in the physical environment.” [0032]; Examiner Interpretation: Any first modification to the graph such as those described in at least [0043] would effectively generate an initial modified process definition graph. While Cao doesn’t explicitly say it ignores conflicts involving transition nodes and task nodes, Cao also doesn’t necessarily have to address existing conflicts when making an initial modification to the graph.); 
and generating, from the initial modified process definition graph, a refined process definition graph that ignores conflicts between transition nodes and (“the system supports users in visually previewing and iterating authored tasks/actions in the AR interface to improve the efficiency of a sequence of distributed tasks.” [0039]; “During the planning phase, users can insert new nodes or remove nodes, or manipulate existing nodes in the task sequence.” [0043]; “After the authoring is finished, users can physically place the authoring AR device 101 into a modular slot configured on the robot 102 for receiving and communicating with the AR device. The system can thereafter communicate instructions from the mobile AR device to guide the robot to execute one or more tasks.” [0036]; Examiner Interpretation: A refined process definition graph is interpreted to be a final graph that doesn’t require any more edits and defines the actual operational sequence of the robot(s). The modifications are iterated in Cao, so a subsequent modification could be performed on the modified process definition graph to generate the final and therefore refined process definition graph. While Cao doesn’t explicitly say it ignores conflicts between transition nodes, Cao also doesn’t have to address these existing conflicts when making the subsequent modification(s) to the graph.)

Cao teaches the modifiable process definition graph with transition nodes and task nodes ([0043]), but does not explicitly teach recognizing conflict between transitions and tasks and generating transition paths that avoid volumes occupied by tasks, and therefore does not explicitly teach
recognizes conflicts between transition nodes and task nodes, 
comprising generating paths for transition nodes that avoid volumes occupied by tasks represented by task nodes in the graph. (For claim 1: … )
However, Wang teaches
	Recognizing conflict between transitions and tasks and generating transition paths that avoid areas occupied by tasks (“FIG. 5A to FIG. 5D are schematic diagrams illustrating a dodging strategy of robot in accordance with another embodiment of the present invention. In this embodiment, the operating status of the first robot is moving across regions, and the operating status of the second robot is performing the cleaning task. As shown in FIG. 5A, the first robot intends to move from the task region 510 to the task region 530, and the second robot is performing the cleaning task in the task region 520. … as shown in FIG. 5B, the first robot changes its predicted moving path to bypass the task region 520 while not cross the task region 520, so as to avoid affecting the second robot as it performs the cleaning task.” [0031]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Cao to further include the teachings of Wang to avoid a decline in efficiency that would occur when one robot interferes with another performing a task (“in order to avoid any decline in the efficiency of the robot's performance of the cleaning task, in response to the predicted moving path of the robot performing the cleaning task and the predicted moving path of the robot moving across the regions have overlapping segments, the robot performing the cleaning task has a higher priority than the robot moving across the regions. In other words, the robot moving across the regions must have the robot performing the cleaning task completing the cleaning task in priority.” [0031]).

Wang also does not explicitly teach
volumes occupied by tasks
However, Maeda teaches
	“In the examples of FIGS. 4, 6A, 6B, and 6C, only operations of the robot arms 5 (A) and 6 (B) in planes of FIGS. 4, 6A, 6B, and 6C are illustrated. However, in a case where a robot arm is actually operated in a 3D working area, a space in which a structure of the robot arm sweeps and passes while changing its orientation has a specific shape and volume. Such a space in which a structure of a robot arm sweeps (passes) is referred to as “sweep (swept) volume” where appropriate. Therefore, in the examples of FIGS. 6A to 6C, a space in which a structure of a robot arm sweeps (passes) in a case where the robot arm is operated along a certain trajectory is denoted by a reference symbol such as “SVa”.” See at least [0069]
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Cao and Wang to further include the teachings of Maeda to represent an area occupied by a task as a volume when the operational environment is three dimensional.

Regarding Claim 2,
Modified Cao teaches
The method of claim 1, wherein
Cao further teaches
generating a path for transition nodes (“The authoring may be based on (i) recording spatial movement 124 of the user within the environment while carrying the mobile AR device 101 (“REC” function), (ii) hand drawn line segments 125, or (iii) hand drawn curve segments 126, or any combination thereof. The navigation nodes may comprise the majority of nodes that form a task sequence as they define the pathway for the robot to navigate in the environment.” See at least [0048])

Cao does not explicitly teach
comprises generating a path that keeps the robot outside a volume occupied by a task.
However, Wang teaches
	Generating a path that keeps the robot outside an area occupied by a task (“FIG. 5A to FIG. 5D are schematic diagrams illustrating a dodging strategy of robot in accordance with another embodiment of the present invention. In this embodiment, the operating status of the first robot is moving across regions, and the operating status of the second robot is performing the cleaning task. As shown in FIG. 5A, the first robot intends to move from the task region 510 to the task region 530, and the second robot is performing the cleaning task in the task region 520. … as shown in FIG. 5B, the first robot changes its predicted moving path to bypass the task region 520 while not cross the task region 520, so as to avoid affecting the second robot as it performs the cleaning task.” [0031]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Cao to further include the teachings of Wang to avoid a decline in efficiency that would occur when one robot interferes with another performing a task (“in order to avoid any decline in the efficiency of the robot's performance of the cleaning task, in response to the predicted moving path of the robot performing the cleaning task and the predicted moving path of the robot moving across the regions have overlapping segments, the robot performing the cleaning task has a higher priority than the robot moving across the regions. In other words, the robot moving across the regions must have the robot performing the cleaning task completing the cleaning task in priority.” [0031]).

Wang also does not explicitly teach
volume occupied by a task
However, Maeda teaches
	“In the examples of FIGS. 4, 6A, 6B, and 6C, only operations of the robot arms 5 (A) and 6 (B) in planes of FIGS. 4, 6A, 6B, and 6C are illustrated. However, in a case where a robot arm is actually operated in a 3D working area, a space in which a structure of the robot arm sweeps and passes while changing its orientation has a specific shape and volume. Such a space in which a structure of a robot arm sweeps (passes) is referred to as “sweep (swept) volume” where appropriate. Therefore, in the examples of FIGS. 6A to 6C, a space in which a structure of a robot arm sweeps (passes) in a case where the robot arm is operated along a certain trajectory is denoted by a reference symbol such as “SVa”.” See at least [0069]
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Cao and Wang to further include the teachings of Maeda to represent an area occupied by a task as a volume when the operational environment is three dimensional.

Regarding Claims 6, 12, and 18,
Modified Cao teaches
(Claim 6) The method of claim 1, 
(Claim 12) The system of claim 9,
(Claim 18) The non-transitory computer storage media of claim 15,
Cao teaches wherein the process definition graph has action nodes and generating the refined process definition graph (See parent claim rejection)
Cao further teaches
for multiple robots (“within the same AR scene, users can seamlessly transfer their insight about the tasks to be accomplished by one or more robots. This may include robot navigation pathway planning as well as semantic knowledge such as situational awareness from robots in relation to the IoT devices.” [0030]), 
and wherein generating the refined process definition graph comprises generating alternative plans for the multiple robots (“Users can preview the authored task by dragging the slider bar 122 on the event line 118, insert a new IoT function, time delay, or alternative task sequence at a desired position.” [0047]; “In terms of logic nodes, upon selection an alternative task sequence can be generated, and users can accordingly define one or more trigger conditions which may be the same condition defining interface for the time node (4).” [0056]; See [0030] for multiple robots; Examiner Interpretation: The generation of the alternative plans can be implemented for multiple robots and the generation of these plans can be the final modification to the graph resulting in the generation of the refined definition graph.).

Regarding Claims 7, 13, and 19,
Modified Cao teaches
(Claim 7) The method of claim 6, 
(Claim 13) The system of claim 12,
(Claim 19) The non-transitory computer storage media of claim 18,
Cao teaches generating alternative plans for the multiple robots (See parent claim rejection)
Cao does not explicitly teach
	comprises: generating, for a first robot of the multiple robots, a first path that avoids a work volume occupied by a second robot of the multiple robots; and generating, for the second robot of the multiple robots, a second path that avoids a second work volume occupied by the first robot of the multiple robots.
However, Maeda teaches
	“In step S330 to step S360 of FIG. 7, the subsequent operation instructions Mb2, Ma3, and so on are processed. A trajectory Trb2 is generated for the starting point Sb2 and the ending point Gb2 of the operation instruction Mb2 such that the trajectory Trb2 avoids the added obstacle SVa2 (FIG. 9C). Furthermore, an obstacle (SVb2) corresponding to a passing (sweeping) region of the trajectory Trb2 is generated and the obstacle (SVb2) is added to the obstacle memory 2201 (FIG. 16F). Finally, a trajectory Tra3 is generated for the starting point Sa3 and the ending point Ga3 of the operation instruction Ma3 (FIG. 9D), and an obstacle (SVa3) corresponding to a passing (sweeping) region of the trajectory Tra3 is generated.” [0155]; Also see figs. 9A-D; See at least [0069] for the passing (sweeping) regions being volumes.; Examiner Interpretation: The passing (sweeping) regions are interpreted to be work volumes. Robot arm 6 and Trb2 corresponds to the first path of the first robot. Robot arm 5 and Tra3 is corresponds to the second path of the second robot. SVb2 and SVa2 are the work volumes occupied by the first and second robots respectively. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Cao to further include the teachings of Maeda so that multiple robots can work in vicinity of each other without interfering with each other (“In trajectory generation control to be described below, robot trajectories are generated such that the robot arms 5 and 6 do not interfere with the obstacle 7 or the robot arms 5 and 6 do not interfere with each other.” See at least [0041]).

Regarding Claims 8, 14, and 20,
Modified Cao teaches
(Claim 8) The method of claim 1, further comprising
(Claim 14) The system of claim 9, wherein the operations further comprise
(Claim 20) The non-transitory computer storage media of claim 15, wherein the operations further comprise
Cao teaches tasks represented by task nodes in the graph (See parent claim rejection)
Cao further teaches
generating, from the refined process definition graph, a schedule for the robot that specifies executing motion actions (“The innovations set forth in this disclosure may include one or more of (i) a virtual robotic assistant workflow that uses an AR-SLAM-capable mobile device for robot-IoT task authoring and execution, and (ii) an authoring interface design that enables robot pathway planning, logic-driven event scheduling, task chaining, and knowledge transfer to one or more programmable mobile robots, as well as spatial awareness and contextual feedback.” [0031])

Cao does not explicitly teach
motion actions that avoid volumes occupied by tasks.
However, Wang teaches
	Transition paths that avoid areas occupied by tasks (“FIG. 5A to FIG. 5D are schematic diagrams illustrating a dodging strategy of robot in accordance with another embodiment of the present invention. In this embodiment, the operating status of the first robot is moving across regions, and the operating status of the second robot is performing the cleaning task. As shown in FIG. 5A, the first robot intends to move from the task region 510 to the task region 530, and the second robot is performing the cleaning task in the task region 520. … as shown in FIG. 5B, the first robot changes its predicted moving path to bypass the task region 520 while not cross the task region 520, so as to avoid affecting the second robot as it performs the cleaning task.” [0031]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Cao to further include the teachings of Wang to avoid a decline in efficiency that would occur when one robot interferes with another performing a task (“in order to avoid any decline in the efficiency of the robot's performance of the cleaning task, in response to the predicted moving path of the robot performing the cleaning task and the predicted moving path of the robot moving across the regions have overlapping segments, the robot performing the cleaning task has a higher priority than the robot moving across the regions. In other words, the robot moving across the regions must have the robot performing the cleaning task completing the cleaning task in priority.” [0031]).

Wang also does not explicitly teach
volumes occupied by tasks
However, Maeda teaches
	“In the examples of FIGS. 4, 6A, 6B, and 6C, only operations of the robot arms 5 (A) and 6 (B) in planes of FIGS. 4, 6A, 6B, and 6C are illustrated. However, in a case where a robot arm is actually operated in a 3D working area, a space in which a structure of the robot arm sweeps and passes while changing its orientation has a specific shape and volume. Such a space in which a structure of a robot arm sweeps (passes) is referred to as “sweep (swept) volume” where appropriate. Therefore, in the examples of FIGS. 6A to 6C, a space in which a structure of a robot arm sweeps (passes) in a case where the robot arm is operated along a certain trajectory is denoted by a reference symbol such as “SVa”.” See at least [0069]
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Cao and Wang to further include the teachings of Maeda to represent an area occupied by a task as a volume when the operational environment is three dimensional.

Claims 3-5, 10-11, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao (US 20210078172 A1) in view of Wang (US 20200125116 A1), Maeda (US 20170210008 A1), and Afrouzi (US 11199853 B1).

Regarding Claims 3, 10, and 16,
Modified Cao teaches
(Claim 3) The method of claim 1, 
(Claim 10) The system of claim 9,
(Claim 16) The non-transitory computer storage media of claim 15,
Cao further teaches
wherein the initial modified process definition graph specifies paths for transition nodes (“the system supports users in visually previewing and iterating authored tasks/actions in the AR interface to improve the efficiency of a sequence of distributed tasks.” [0039]; “A “navigation node” may be configured to represent a pathway for the robot to traverse during operation. It may contain three-dimensional coordinate information that can be used to guide the robot's navigation during “play” mode. … During the planning phase, users can insert new nodes or remove nodes, or manipulate existing nodes in the task sequence.” [0043]; Examiner Interpretation: Any first modification to the graph such as those described in at least [0043] would effectively generate an initial modified process definition graph. The modification could specify a path for a newly inserted or edited navigation (transition) node.)

Cao does not explicitly teach
specifies paths 
However, Afrouzi teaches
“finding overlaps in driving segments in a current route graph” See at least Col. 205, lines 37-38; Examiner Interpretation: The overlapping driving segments are conflicting paths.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Cao to further include the teachings of Afrouzi to identify situations where conflicting routes could be taken advantage of by coordinating their motion together in a way that would make transitioning between tasks more efficient and safer (“In some embodiments, the evolution of a route includes: merging driving segments of VMP robot by finding overlaps in driving segments in a current route graph and identifying nodes where VMP robot can link and drive the overlapping segment together and unlink; unlinking segments when, for example, a new VMP robot begins a task nearby and splitting the VMP robot into two groups provides more efficient routing” See at least Col. 205, lines 35-42).

Regarding Claim 4,
Modified Cao teaches
The method of claim 3, wherein
Cao further teaches
the refined process definition graph specifies paths for transition nodes (“the system supports users in visually previewing and iterating authored tasks/actions in the AR interface to improve the efficiency of a sequence of distributed tasks.” [0039]; “A “navigation node” may be configured to represent a pathway for the robot to traverse during operation. It may contain three-dimensional coordinate information that can be used to guide the robot's navigation during “play” mode. … During the planning phase, users can insert new nodes or remove nodes, or manipulate existing nodes in the task sequence.” [0043]; “After the authoring is finished, users can physically place the authoring AR device 101 into a modular slot configured on the robot 102 for receiving and communicating with the AR device. The system can thereafter communicate instructions from the mobile AR device to guide the robot to execute one or more tasks.” [0036]; Examiner Interpretation: A refined process definition graph is interpreted to be a final graph that doesn’t require any more edits and defines the actual operational sequence of the robot(s). The modifications are iterated in Cao, so a subsequent modification could be performed on the modified process definition graph to generate the final and therefore refined process definition graph. The modification could specify a path for a newly inserted or edited navigation (transition) node.)

Cao does not explicitly teach
specifies paths 
However, Afrouzi teaches
“finding overlaps in driving segments in a current route graph” See at least Col. 205, lines 37-38; Examiner Interpretation: The overlapping driving segments are conflicting paths.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Cao to further include the teachings of Afrouzi to identify situations where conflicting routes could be taken advantage of by coordinating their motion together in a way that would make transitioning between tasks more efficient and safer (“In some embodiments, the evolution of a route includes: merging driving segments of VMP robot by finding overlaps in driving segments in a current route graph and identifying nodes where VMP robot can link and drive the overlapping segment together and unlink; unlinking segments when, for example, a new VMP robot begins a task nearby and splitting the VMP robot into two groups provides more efficient routing” See at least Col. 205, lines 35-42).

Regarding Claims 5, 11, and 17,
Modified Cao teaches
(Claim 5) The method of claim 3,
(Claim 11) The system of claim 10,
(Claim 17) The non-transitory computer storage media of claim 16,
Cao teaches the refined process definition graph and transition nodes having paths and task represented by a task node in the graph (See parent claim rejections)
Cao does not explicitly teach
no 
However, Wang teaches
	No paths that conflict with any region occupied by any task (“Moreover, one of the robots 120a-120n will be set as a leader, while the leader robot will divide the task map into multiple task regions and assign the task regions to the other robots, so that each robot 120a-120n can calculate a corresponding predicted moving path and corresponding prediction time of each position in the predicted moving path. After completing the calculation of the predicted moving path and the prediction time, each robot 120a-120n will transmit the predicted moving path and the prediction time to the other robots through the second communication interface, so that each robot 120a-120n can determine subsequent actions according to the operating status, the predicted moving path and the prediction time corresponding to the other robots when the predicted moving path is overlapped with or adjacent to the predicted moving path of the other robots.” [0023]; “FIG. 5A to FIG. 5D are schematic diagrams illustrating a dodging strategy of robot in accordance with another embodiment of the present invention. In this embodiment, the operating status of the first robot is moving across regions, and the operating status of the second robot is performing the cleaning task. As shown in FIG. 5A, the first robot intends to move from the task region 510 to the task region 530, and the second robot is performing the cleaning task in the task region 520. … as shown in FIG. 5B, the first robot changes its predicted moving path to bypass the task region 520 while not cross the task region 520, so as to avoid affecting the second robot as it performs the cleaning task.” [0031]; Examiner Interpretation: Paragraph [0031] teaches that the path doesn’t conflict with a region occupied by a task. Paragraph [0023] teaches that this could be implemented with multiple robots as to have multiple paths and task regions at a time.).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Cao to further include the teachings of Wang to avoid a decline in efficiency that would occur when one robot interferes with another performing a task (“in order to avoid any decline in the efficiency of the robot's performance of the cleaning task, in response to the predicted moving path of the robot performing the cleaning task and the predicted moving path of the robot moving across the regions have overlapping segments, the robot performing the cleaning task has a higher priority than the robot moving across the regions. In other words, the robot moving across the regions must have the robot performing the cleaning task completing the cleaning task in priority.” [0031]).

Wang also does not explicitly teach
volumes occupied by any task
However, Maeda teaches
	“In the examples of FIGS. 4, 6A, 6B, and 6C, only operations of the robot arms 5 (A) and 6 (B) in planes of FIGS. 4, 6A, 6B, and 6C are illustrated. However, in a case where a robot arm is actually operated in a 3D working area, a space in which a structure of the robot arm sweeps and passes while changing its orientation has a specific shape and volume. Such a space in which a structure of a robot arm sweeps (passes) is referred to as “sweep (swept) volume” where appropriate. Therefore, in the examples of FIGS. 6A to 6C, a space in which a structure of a robot arm sweeps (passes) in a case where the robot arm is operated along a certain trajectory is denoted by a reference symbol such as “SVa”.” See at least [0069]
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Cao and Wang to further include the teachings of Maeda to represent an area occupied by a task as a volume when the operational environment is three dimensional.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 9, and 15 are provisionally rejected on the ground of obviousness type nonstatutory double patenting as being unpatentable over claims 2, 9, and 16 respectively (filed 8/25/2020) of copending Application No. 17002271 (reference application) in view of Cao (US 20210078172 A1). This is a provisional nonstatutory double patenting rejection.

Regarding Claim 1,
Claim
This Application’s Claim
17002271 Claims
1
A method performed by one or more computers, the method comprising: receiving a process definition graph for a robot, the process definition graph having a plurality of action nodes, wherein the action nodes include 
(Claim 1) A method performed by one or more computers, the method comprising: receiving a process definition graph, the process definition graph having a plurality of task nodes that represent respective tasks to be performed by a respective robot of a plurality of robots, wherein each task node is associated with a location at which the task will be performed;

generating, from the process definition graph, an initial modified process definition graph that ignores one or more conflicts between respective transition nodes and one or more conflicts between respective transition nodes and task nodes; 
(Claim 1) generating, from the process definition graph, an initial modified process definition graph that adds constraints for respective swept volumes occupied by each task represented by the plurality of task nodes;

and generating, from the initial modified process definition graph, a refined process definition graph that ignores conflicts between transition nodes and recognizes conflicts between transition nodes and task nodes, comprising generating paths for transition nodes that avoid volumes occupied by tasks represented by task nodes in the initial modified process definition graph.
(Claim 1) and generating, from the initial modified process definition graph, a refined process definition graph, wherein the refined process definition graph includes respective motion plans for robots moving between tasks, wherein the motion plans define transitions that avoid the swept volumes occupied by each task represented by the plurality of task nodes.

(Claim 2) wherein generating the refined process definition graph comprises generating motion plans for a plurality of combinations of the plurality of robots performing the plurality of tasks.


17/002,271 does not explicitly teach
(1) transition nodes that represent a motion to be taken by the robot from a respective start location to an end location
However, Cao teaches
	“A “navigation node” may be configured to represent a pathway for the robot to traverse during operation. It may contain three-dimensional coordinate information that can be used to guide the robot's navigation during “play” mode.” See at least [0043]; Examiner Interpretation: The navigation node is the same as a transition node.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of application 17/002,271 to further include the teachings of Cao to represent robot motions in a simple visualization to make robot programming easier for the user (“the system supports users in visually previewing and iterating authored tasks/actions in the AR interface to improve the efficiency of a sequence of distributed tasks. Compared with abstracted task planning tools for professionals of previous techniques, the system described herein emphasizes low cognitive load by closely associating planning interactions with actions of the robots in the physical world. The workflow supports users in temporally and spatially coordinating robots and IoT devices to accomplish multiple tasks (e.g., synergistically) in the daily surroundings of the environment in which the robot is operating.” See at least [0039]; “The event line 118 provides an abstract visualization of task(s) to be performed by the robot 102.” [0052]).

Regarding Claim 9,
Claim
This Application’s Claim
17002271 Claims
9
A system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: receiving a process definition graph for a robot, the process definition graph having a plurality of action nodes, wherein the action nodes include 
Claims 8 & 9


17/002,271 does not explicitly teach
(1) transition nodes that represent a motion to be taken by the robot from a respective start location to an end location
However, Cao teaches
	“A “navigation node” may be configured to represent a pathway for the robot to traverse during operation. It may contain three-dimensional coordinate information that can be used to guide the robot's navigation during “play” mode.” See at least [0043]; Examiner Interpretation: The navigation node is the same as a transition node.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of application 17/002,271 to further include the teachings of Cao to represent robot motions in a simple visualization to make robot programming easier for the user (“the system supports users in visually previewing and iterating authored tasks/actions in the AR interface to improve the efficiency of a sequence of distributed tasks. Compared with abstracted task planning tools for professionals of previous techniques, the system described herein emphasizes low cognitive load by closely associating planning interactions with actions of the robots in the physical world. The workflow supports users in temporally and spatially coordinating robots and IoT devices to accomplish multiple tasks (e.g., synergistically) in the daily surroundings of the environment in which the robot is operating.” See at least [0039]; “The event line 118 provides an abstract visualization of task(s) to be performed by the robot 102.” [0052]).

Regarding Claim 15,
Claim
This Application’s Claim
17002271 Claims
15
One or more non-transitory computer storage media encoded with computer program instructions that when executed by a plurality of computers cause the plurality of computers to perform operations comprising: receiving a process definition graph for a robot, the process definition graph having a plurality of action nodes, wherein the action nodes include an initial modified process definition graph that ignores one or more conflicts between respective transition nodes and one or more conflicts between respective transition nodes and task nodes; and generating, from the initial modified process definition graph, a refined process definition graph that ignores conflicts between transition nodes and recognizes conflicts between transition nodes and task nodes, comprising generating paths for transition nodes that avoid volumes occupied by tasks represented by task nodes in the graph.
Claims 15 & 16


While 17/002,271 has transitions, it does not explicitly teach
(1) transition nodes that represent a motion to be taken by the robot from a respective start location to an end location
However, Cao teaches
	“A “navigation node” may be configured to represent a pathway for the robot to traverse during operation. It may contain three-dimensional coordinate information that can be used to guide the robot's navigation during “play” mode.” See at least [0043]; Examiner Interpretation: The navigation node is the same as a transition node.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of application 17/002,271 to further include the teachings of Cao to represent robot motions in a simple visualization to make robot programming easier for the user (“the system supports users in visually previewing and iterating authored tasks/actions in the AR interface to improve the efficiency of a sequence of distributed tasks. Compared with abstracted task planning tools for professionals of previous techniques, the system described herein emphasizes low cognitive load by closely associating planning interactions with actions of the robots in the physical world. The workflow supports users in temporally and spatially coordinating robots and IoT devices to accomplish multiple tasks (e.g., synergistically) in the daily surroundings of the environment in which the robot is operating.” See at least [0039]; “The event line 118 provides an abstract visualization of task(s) to be performed by the robot 102.” [0052]).

Claim 2 is provisionally rejected on the ground of obviousness type nonstatutory double patenting as being unpatentable over claim 2 (filed 8/25/2020) of copending Application No. 17002271 (reference application) in view of Cao (US 20210078172 A1), Wang (US 20200125116 A1), and Maeda (US 20170210008 A1). This is a provisional nonstatutory double patenting rejection.

Regarding Claim 2,
Modified 17/002,271 teaches
The method of claim 1,
While 17/002,271’s Claim 1  has motions plans to define transitions that avoid volumes occupied by each task, it does not explicitly teach
wherein generating a path for transition nodes comprises generating a path that keeps the robot outside a volume occupied by a task.
Cao teaches transition nodes (see parent claim rejection)
However, Wang teaches
	Generating a path that keeps the robot outside an area occupied by a task (“FIG. 5A to FIG. 5D are schematic diagrams illustrating a dodging strategy of robot in accordance with another embodiment of the present invention. In this embodiment, the operating status of the first robot is moving across regions, and the operating status of the second robot is performing the cleaning task. As shown in FIG. 5A, the first robot intends to move from the task region 510 to the task region 530, and the second robot is performing the cleaning task in the task region 520. … as shown in FIG. 5B, the first robot changes its predicted moving path to bypass the task region 520 while not cross the task region 520, so as to avoid affecting the second robot as it performs the cleaning task.” [0031]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Cao to further include the teachings of Wang to avoid a decline in efficiency that would occur when one robot interferes with another performing a task (“in order to avoid any decline in the efficiency of the robot's performance of the cleaning task, in response to the predicted moving path of the robot performing the cleaning task and the predicted moving path of the robot moving across the regions have overlapping segments, the robot performing the cleaning task has a higher priority than the robot moving across the regions. In other words, the robot moving across the regions must have the robot performing the cleaning task completing the cleaning task in priority.” [0031]).

Wang also does not explicitly teach
volume occupied by a task
However, Maeda teaches
	“In the examples of FIGS. 4, 6A, 6B, and 6C, only operations of the robot arms 5 (A) and 6 (B) in planes of FIGS. 4, 6A, 6B, and 6C are illustrated. However, in a case where a robot arm is actually operated in a 3D working area, a space in which a structure of the robot arm sweeps and passes while changing its orientation has a specific shape and volume. Such a space in which a structure of a robot arm sweeps (passes) is referred to as “sweep (swept) volume” where appropriate. Therefore, in the examples of FIGS. 6A to 6C, a space in which a structure of a robot arm sweeps (passes) in a case where the robot arm is operated along a certain trajectory is denoted by a reference symbol such as “SVa”.” See at least [0069]
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Cao and Wang to further include the teachings of Maeda to represent an area occupied by a task as a volume when the operational environment is three dimensional.

Claims 8, 14 and 20 are provisionally rejected on the ground of obviousness type nonstatutory double patenting as being unpatentable over claims 2, 9, and 16 respectively (filed 8/25/2020) of copending Application No. 17002271 (reference application) in view of Cao (US 20210078172 A1) and claim 7 of copending Application No. 17002271. This is a provisional nonstatutory double patenting rejection.

Regarding Claims 8, 14, and 20
(Claim 2) Modified Claim 2 of 17/002,271 teaches The method of claim 1, further comprising
(Claim 14) Modified Claim 9 of 17/002,271 teaches The system of claim 9, wherein the operations further comprise
(Claim 20) Modified Claim 16 of 17/002,271 teaches The non-transitory computer storage media of claim 15, wherein the operations further comprise

17/002,271 Claims 2, 9 and 16 do not explicitly teach
generating, from the refined process definition graph, a schedule for the robot that specifies executing motion actions that avoid volumes occupied by tasks represented by task nodes in the graph.
However, Claim 7 of 17/002,271 teaches
The method of claim 1, further comprising generating, from the refined process definition graph, a schedule for the plurality of robots that specifies executing motion actions that avoid the swept volumes occupied by tasks represented by the plurality of task nodes in the process definition graph.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified 17/002,271 to further include the teachings of Claim 7 of 17/002,271 so that the generated motion paths can be executed in a time-coordinated manner to ensure that a collision doesn’t occur between robots.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tenorth (US 20190086894 A1) is pertinent because it discusses a process definition graph for robot control including what is interpreted to be transition and task nodes.
Davidi (US 20170028559 A1) is pertinent because it discusses conflicting robot motions which are allowed to overlap. Timing is used to avoid collisions between robots.
Ma (US 20180333847 A1) is pertinent because it discusses control of a plurality of robots involving working areas and intersecting paths.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karston G Evans whose telephone number is (571)272-8480. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.E./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664